MIKVA Chief Judge,
dissenting in part:
I write separately to dissent from my colleagues’ holding in Section II of the per curiam opinion. EPA refused to promulgate any specific numeric limits at all for toxic substances contained in sewage sludge co-disposed with garbage. The majority rejects NRDC’s assertion that EPA should instead have applied the same numeric limits to co-disposed sludge that it applies to monofilled sludge. Because EPA has never contended that garbage can reduce the polluting effects of sludge, I would order the agency to impose the limits developed for monofilled sludge to co-disposed sludge as well.
EPA based its decision not to issue numeric limits for co-disposed sludge on its lack of full understanding concerning the chemical interaction between sludge and the leachate from garbage in a landfill. Nowhere, however — not in the Federal Register, not in its brief, and not in oral argument — did EPA refer to any evidence in the record that garbage could decrease the leaching of toxic substances from sludge. In the preamble to the final rule, EPA discussed its uncertainty as to the effects of sludge on garbage, but it did not mention the effects of garbage on sludge. 56 Fed.Reg. 50,997 (1991). In its brief, in response to NRDC’s contention that the agency had indicated no way in which garbage reduces leaching from sludge, EPA simply repeated its irrelevant statements concerning the effects of sludge on garbage. Finally, in oral argument, counsel for EPA was not able to point to any place in the record in which the agency suggested that garbage might mitigate the polluting potential of sludge:
EPA There’s no guarantee, even though NRDC paints it as such, that garbage would in fact increase the leaching of pollutants in sewage sludge, and EPA didn’t say that.
Chief Judge Mikva: You know it won’t decrease it, though.
EPA: It’s not clear that it won’t decrease it — we said our understanding was preliminary.
Chief Judge Mikva: Tell me where in the record there is any indication that it might possibly decrease it, and that was the basis for the Agency’s failure to act here. Any place?
EPA: In the Joint Appendix, page 21, it says, “Understanding of this phenomenon *186is still preliminary, and at this juncture the Agency cannot measure the extent to which sewage sludge reduces the mobility of metals in landfills. Until it has some scientific basis for quantifying the process, — ”
Chief Judge Mikva: Counsel, sewage sludge reduces the impact on the garbage, right? Is there any place where it says we don’t know whether garbage will reduce. the impact on the sewage sludge?
EPA: It does say — without—not explicitly.
As the regulations now stand, a polluter who needs to dispose of a volume of contaminated sludge can get out from under the numeric limitations requirement simply by mixing in a few pails of garbage, despite the fact that EPA has never suggested on the record that garbage might make sludge less of a hazard. In light of EPA’s failure to articulate any uncertainty as to the effects of garbage on sludge, it was arbitrary and capricious for the agency to decline to apply the numeric limitations developed for mono-filled sludge on co-disposed sludge as well. Because the validity of the removal credit scheme is inextricably linked to the legality of EPA’s failure to promulgate the required numeric limits, I would also hold that removal credits are unavailable until EPA fully satisfies the requirements of Section 405 of the Clean Water Act by imposing numeric limits on co-disposed sludge.